Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
	As to the argument against 103combination, applicant should not attack combination of rejection individually. Examiner's construction based on these references fails to show each and every claim element of the claimed invention, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	
Claims Objections
“allowing the information stored in the application object form to be accessed without any network communication and without any data transformation” is considered a negative limitation, the boundary of which is considered have not been not clearly defined.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent No. 9032017) in view of Wu (U.S. Patent Pub. No. 20120158723) further in view of Theobald et al. (U.S. Patent No. 8719242).
As to claim 1, Singh discloses a method for intercepting (fig. 1, item 111) database queries from a computer program for delegation, the method comprising: 
enabling a database driver (fig. 5, item 511, router, abstract, col. 3, lines 7-20) for a database management system wherein the database driver delegates database queries from interfacing with a database to interfacing with the data grid. (fig. 5, item 511, router, abstract, col. 3, lines 7-20) (Note: data, as evident in database server, can actually be a cluster of computer system, which is considered effectively read on data grid);
retrieving database queries by the enabled client database driver (col. 6, lines 45-50) from the requesting computer program (col. 6, lines 40-55); 
in a query routing table have been determined, a priori, for routing onto the data grid (i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract);
determining operational status of the data grid, wherein, if the data grid is contemporaneously utilized beyond the threshold level, the database queries are routed to the database management system, and,
wherein, the selecting a data grid handler from the query routing table and selectively delegating the retrieved database queries to the data grid in lieu of the database management system based upon the comparison to the query routing table and data grid. (i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract).

Singh does not explicitly teach in memory data grid and communicatively coupled to the computer program and the in memory data grid, and  by the degree to which the data grid is utilized contemporaneously beyond a threshold level.
Wu teaches in memory data grid (i.e. data grid 200 comprises an architecture built around a distributed in-memory database (IMDB) cache [0048]) and communicatively coupled to the computer program and the in memory data grid [0048], and by the degree to which the data grid is utilized contemporaneously beyond a threshold level(Wu. based on resource constraints. [0006]  fig. 7 item 706 work load and resource constraints).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh to include in memory data grid and communicatively coupled to the computer program and the in memory data grid, and by the degree to which the data grid is utilized contemporaneously beyond a threshold level. 

Singh and Wu are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “data processing”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh by the teaching of Wu to include an in memory data grid with the motivation to provide better performance as taught by Wu ([0004]-[0005]).

Singh does not explicitly teach comparing at least a portion of each of the retrieved database queries to a listing of database and application object form and allowing the information stored in the application object form to be accessed without any network 
 communication and without any data transformation;.
Theobald teaches comparing at least a portion of each of the retrieved database queries to a listing of database queries (i.e. database query existing in the query pool and database query not existing in the query pool. Theobald Claim 10) and application object form (pooled statements objects. (col. 3, lines 55-67) allowing the information stored in the application object form to be accessed without any network communication and without any data transformation  (col. 3, lines 55-67).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh to include comparing at least a portion of each of the retrieved database queries to a listing of database and application object form and  (col. 3, lines 55-67).
Singh and Theobald are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “database access”.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh by the teaching of Theobald to include comparing at least a portion of each of the retrieved database queries to a listing of database and application object form and  (col. 3, lines 55-67) with the motivation to provide better database access as taught by Theobald (col. 1, lines 25-45).


As to claim 2, Singh as modified teaches a method of claim 1, wherein the database driver is a Java Database Connectivity (JDBC) driver data grid is an in memory data grid (Theobald col. 2, lines 60-67).

As to claim 3, Singh as modified teaches a method of claim 1, wherein the database driver is included as part of the computer program (col. 6, lines 45-50). 

As to claim 4, Singh as modified teaches a method of claim 1, wherein selectively delegating the database queries to the in memory data grid (Wu [0048]) in lieu of the database management system based upon the comparison, further comprises routing to the in memory data grid only those of the database queries that are included in the listing of database queries (i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract). 

As to claim 5, Singh as modified teaches a method of claim 1, wherein selectively delegating routing the database queries to the in memory data grid ([0048] ) in lieu of the database management system based upon the comparison, further comprises routing to the database management system only those of the database queries that are included in the listing of database queries (i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract). 

As to claim 7, Singh as modified teaches a method of claim 1, wherein selectively delegating the database queries to the in memory data grid in lieu of the database management system based upon the comparison, further comprises routing to the in memory data grid only those of the database queries that are included in the listing of database queries using a correspondingly specified data grid handler in the listing of the database queries(i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract). 
As to claims 8-21, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153